Citation Nr: 1708335	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  08-14 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a thoracic spine disability.

2.  Entitlement to a rating in excess of 20 percent for a cervical spine disability.

3.  Entitlement to a total disability evaluation based on individual unemployability as a result of service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from December 1975 to December 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In April 2012, the Board denied the increased rating claims, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In November 2012, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Remand (JMR).

In March 2014, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Even considering his complaints of pain and functional loss, the Veteran's thoracic spine disability has not been manifested by forward flexion of the thoracolumbar spine functionally limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during the course of his appeal.

2.  Even considering his complaints of pain and functional loss, the Veteran's cervical spine disability has not been manifested by forward flexion of the cervical spine functionally limited to 15 degrees or less, favorable ankylosis of the entire cervical spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during the course of his appeal.

3.  The Veteran's moderate neuralgia at the T-10 dermatome bilaterally is the result of his service-connected thoracic spine degenerative disc disease.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for a thoracic spine disability have not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for a disability evaluation in excess of 20 percent for a cervical spine disability have not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5243 (2016).

3.  The criteria for a grant of a separate compensable rating of 10 percent for moderate neuralgia at the T-10 dermatome bilaterally are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 4.124a; Diagnostic Code 8719 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Thoracic Spine Disability

The Veteran filed his service connection claim in March 2006, which was denied by an August 2006 rating decision.  The Veteran asserts he is entitled to a higher rating.

The Veteran's thoracic spine disability has been rated at 20 percent since the date of his claim for service connection on December 10, 1999.  During the course of his appeal, the regulations used for rating spinal disabilities changed.  As such, the multiple versions of the rating code are potentially applicable to this claim.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the rating criteria in effect at the time the Veteran filed his claim, a 10 percent rating was assigned for moderate or severe limitation of motion of the dorsal spine under Diagnostic Code 5291.  This is the highest schedular rating under this Diagnostic Code.  However, the Veteran was found to have a demonstrable deformity of the vertebral body, and thus entitled to an additional 10 percent rating, resulting in the 20 percent rating assigned.  Therefore, a disability rating in excess of 20 percent under Diagnostic Code 5291 is not possible.

Under the current criteria, back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12-month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12-month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not appear to show that the Veteran has experienced any IVDS for his thoracic spine disability.  At an April 2006 VA examination, the examiner reported there was no evidence of IVDS.  At an August 2010 VA examination, the Veteran reported that his thoracic spine disability had not resulted in any incapacitation.  At October 2013 VA and March 2016 VA examinations, the examiners indicated that the Veteran did not have IVDS of the thoracic spine.  In addition, the record does not show that the Veteran has been prescribed any bed rest to treat his thoracic spine disability during the course of his appeal, and there is no contention to the contrary.  Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate and the Veteran's thoracic spine disability will thus be evaluated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V. 

The Veteran's treatment records show that he has consistently treated for complained of back pain during the appeal period.  However, the evidence of record does not support a rating in excess of 20 percent for his thoracic spine disability.

In April 2006, the Veteran was afforded a VA examination for his thoracic spine strain.  He reported worsening thoracic spine pain that increased with walking.  On examination, his thoracic spine appeared abnormal with thoracolumbar kyphoscoliosis and deformity with a bulging of the spinal process in the lower thoracic area.  He had much tenderness of the thoracic spine with muscle spasms.  He demonstrated forward flexion to 90 degrees, extension to 10 degrees, left and right lateral flexion to 15 degrees, and left and right rotation to 20 degrees.  Repetitive testing resulted in pain, but did not result in any additional fatigue, weakness, lack of endurance, or incoordination.  The examiner reported that the Veteran's thoracic spine disability resulted in limitations of frequent stooping, climbing, heavy lifting, heavy pushing, and heavy pulling.

In August 2010, the Veteran was afforded another VA examination.  He reported having stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness due to his thoracic spine disability.  He reported that he was able to perform personal hygiene, vacuum, drive a car, climb stairs, take out the trash, walk, and shop.  On examination, he was in no acute distress and had a normal gait and posture.  His walking was also steady with no evidence of abnormal weight bearing.  There was also no evidence of radiating pain on movement.  He had thoracic spine tenderness.  He had no weakness with normal muscle tone.  He had no ankylosis of the thoracolumbar spine.  He demonstrated forward flexion to 60 degrees, extension to 0 degrees, left lateral flexion to 10 degrees, right lateral flexion to 20 degrees, and left and right rotation to 20 degrees.  Repetitive testing did not result in any range of motion limitations, pain, fatigue, weakness, lack of endurance, or incoordination.  He had a normal neurological examination of the lower extremities.  The examiner reported that the Veteran's thoracic spine disability was manifested by decreases in range of motion with pain, tenderness, and spasms, which resulted in limitations of lifting or carrying significant weight and required intermittent stoppage in his daily activities.

In December 2010, the Veteran was afforded a consultative examination by SSA.  He demonstrated forward flexion to 65 degrees, extension to 20 degrees, and left and right lateral flexion to 25 degrees.  He retained normal 5/5 strength.  He had normal reflexes.
 
In October 2013, the Veteran was afforded another VA examination.  He reported thoracic spine pain that worsened with prolonged sitting or walking.  He demonstrated forward flexion to 75 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right rotation to 30 degrees.  Repetitive testing resulted in reduced right lateral rotation to 20 degrees and less movement than normal, but otherwise did not result in any other range of motion limitations.  He retained normal 5/5 strength in his lower extremities with no muscle atrophy.  He had normal reflexes and sensation.  The examiner indicated he had no radiculopathy.  The examiner indicated that the Veteran's thoracic spine disability did not impact his ability to work.

In March 2016, the Veteran was afforded another VA examination.  He reported constant back pain rated at 7/10 and gets worse with cold weather.  He also reported he was unable to run or lift more than 20 pounds.  He demonstrated forward flexion to 45 degrees with pain, extension to 20 degrees, left and right lateral flexion to 15 degrees, left and right rotation to 30 degrees.  Repetitive testing did result in any additional loss of function or limitation of range of motion.  He retained normal 5/5 strength with no muscle atrophy.  He had normal reflexes and sensation.  There was no evidence of pain with weight bearing but tenderness was present in the lower thoracic spine.  The examiner reported that the Veteran had mild radiculopathy and moderate neuralgia at the T-10 dermatome bilaterally.  The examiner indicated that there was no ankylosis of the spine.  The examiner reported that the Veteran's thoracic spine disability would not impact his ability to perform sedentary work, but he was unable to perform physical work.

Thus, the medical record does not demonstrate findings consistent with a higher 40 percent evaluation.  The Veteran's forward flexion consistently exceeded 30 degrees, even considering his most limited range of motion of 45 degrees.  In addition, ankylosis of the spine had not been shown.  As such, a rating in excess of 20 percent is not warranted.

While the Veteran reported experiencing pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, while the Veteran reported pain, he also reported his thoracic spine disability did not prevent him from being able to perform self-care, vacuum, drive, cook, climb stairs, take out the trash, walk, and shop. 

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, while the Veteran reported pain on range of motion, even considering pain his range of motion was still in excess of 30 degrees, which would be required for a higher rating.  While the Veteran reported pain, repetitive testing did not show he had any additional limitations due to fatigue, weakness, lack of endurance, or incoordination as to functionally limit forward flexion to 30 degrees or less.

Accordingly, a schedular rating in excess of 20 percent for the Veteran's thoracic spine disability is denied.

Cervical Spine Disability

The Veteran was granted service connection for his cervical spine by an August 2008 rating decision and assigned a 10 percent evaluation effective March 3, 2006.  In a February 2013 rating decision, he was granted a 20 percent rating effective March 3, 2006.  The Veteran asserts he is entitled to a higher rating.

Under the current criteria, neck disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12-month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12-month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not appear to show that the Veteran has experienced any IVDS for his cervical spine disability.  At an August 2010 VA examination, the Veteran reported that his cervical spine disability had not resulted in any incapacitation.  At October 2013 VA and March 2016 VA examinations, the examiners indicated that the Veteran did not have IVDS of the cervical spine.  In addition, the record does not show that the Veteran has been prescribed any bed rest to treat his cervical spine disability during the course of his appeal, and there is no contention to the contrary.  Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate and the Veteran's cervical spine disability will thus be evaluated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases or Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; the combined range of motion of the cervical spine is not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted if forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the cervical spine are flexion from 0 to 45 degrees, extension from 0 to 45 degrees, lateral flexion from 0 to 45 degrees, and lateral rotation from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate V. 

The evidence of record does not support a rating in excess of 20 percent for his cervical spine disability.

In August 2010, the Veteran was afforded a VA examination.  He reported that he was able to perform personal hygiene, vacuum, drive a car, climb stairs, take out the trash, walk, and shop.  On examination, he was in no acute distress and had a normal gait and posture.  There was no evidence of radiating pain on movement.  He had cervical spine tenderness and muscle spasms.  He had no weakness with normal muscle tone.  He had no ankylosis of the cervical spine.  He demonstrated forward flexion to 30 degrees with pain at 20 degrees, extension to 0 degrees, left lateral flexion to 30 degrees with pain, right lateral flexion to 20 degrees with pain, and left and right rotation to 40 degrees with pain.  Repetitive testing further limited his forward flexion to 25 degrees with pain at 5 degrees.  Repetitive testing also resulted in pain, fatigue, and lack of endurance, but did not result in weakness or incoordination.  He had a normal neurological examination of the upper extremities. 
 
In October 2013, the Veteran was afforded another VA examination.  He reported having flare-ups of his cervical spine disability that affected his left rotation.  He demonstrated forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 45 degrees, and left and right rotation to 80 degrees.  Repetitive testing did not result in any loss of range of motion or functional impairment.  He retained normal 5/5 strength in his upper extremities.  He had normal reflexes and sensation.  The examiner indicated that the Veteran's cervical spine disability did not impact his ability to work.

In March 2016, the Veteran was afforded another VA examination.  He reported pain rated at 5/10 and that he could not properly turn his neck to the left, which interfered with his driving.  He denied having any flare-ups of his cervical spine.  He demonstrated forward flexion to 45 degrees, extension to 40 degrees, left lateral flexion to 45 degrees, right lateral flexion to 30 degrees, left rotation to 40 degrees, and right rotation to 50 degrees.  Repetitive testing did result in any additional loss of function or limitation of range of motion.  He retained normal 5/5 strength with no muscle atrophy.  He had normal reflexes and sensation.  The examiner indicated that he did not have any cervical spine radiculopathy.  The examiner indicated that there was no ankylosis of the spine.  The examiner reported that the Veteran's cervical spine disability would not allow the Veteran to perform physical work safely that involved turning his neck to the left or right side, to include driving a vehicle.

Thus, the medical record does not demonstrate findings consistent with a higher 30 percent evaluation.  The Veteran's forward flexion consistently exceeded 15 degrees.  In addition, ankylosis of the spine had not been shown.  As such, a rating in excess of 20 percent is not warranted.

While the Veteran reported experiencing pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, while the Veteran reported pain, he also reported his cervical spine disability did not prevent him from being able to perform self-care, vacuum, drive, cook, climb stairs, take out the trash, walk, and shop. 

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, while the Veteran reported pain on range of motion, even considering pain his range of motion was still in excess of 15 degrees, which would be required for a higher rating.  While the Veteran reported pain, repetitive testing did not show he had any additional limitations due to fatigue, weakness, lack of endurance, or incoordination as to functionally limit forward flexion to 15 degrees or less.

Accordingly, a schedular rating in excess of 20 percent for the Veteran's cervical spine disability is denied.

Neuralgia at the T-10 Dermatome Bilaterally

The Veteran reported paresthesia and numbness due to his thoracic spine disability at the August 2010 VA examination.  The October 2013 VA examiner did not note any radicular symptoms.

In light of the JMR, the Veteran was afforded another VA examination in March 2016.  The examiner found that the Veteran had mild radiculopathy and moderate neuralgia at the T-10 dermatome bilaterally.

The rating criteria provides for a 10 percent rating for neuralgia that is manifested by incomplete paralysis of the long thoracic nerve that is moderate in nature.  Accordingly, the criteria for assignment of a separate compensable rating of 10 percent for moderate neuralgia at the T-10 dermatome bilaterally are met.  See 38 C.F.R. §§ 4.71a , 4.124a, Diagnostic Code 8719.  However, a higher rating of 20 percent is not warranted as his radicular symptoms have not been noted to be severe in nature.  See 38 C.F.R. § 4.124a, Diagnostic Code 8719



ORDER

A rating in excess of 20 percent for a thoracic spine disability is denied.

A rating in excess of 20 percent for a cervical spine disability is denied.

A separate compensable rating of 10 percent for moderate neuralgia at the T-10 dermatome bilaterally associated with service-connected thoracic spine disability is granted, subject to the law and regulations regarding the payment of monetary benefits.


REMAND

The Veteran asserts that he is unable to work due to his service-connected disabilities, which includes a thoracic spine disability, a cervical spine disability, pain disorder, and moderate neuralgia at the T-10 dermatome bilaterally.  He reported he last worked full-time in 1984 and last worked part-time in 1997.  In 2013, the Veteran reported that his spine injury prevents him from working.

While the VA examiners opined that the Veteran could perform a limited range of sedentary work, the Veteran's physician in August 2010 reported that the Veteran should not sit longer for one hour at a time.

However, as of the date of this decision, the Veteran does not meet the scheduler threshold contained in 38 C.F.R. § 4.16(a).  Thus, a TDIU may only be assigned on an extraschedular basis.  38 C.F.R. § 4.16(b).

The Board cannot award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, as that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Remand is thus required.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether the Veteran's disability picture warrants the assignment of a TDIU on an extraschedular basis.

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


